Judgment unanimously affirmed, with costs. No opinion. Requests to find, proposed by plaintiffs and found by the trial court, and numbered as follows: 1, 3, 5, 6, 7, 8, 9, 10, 11, 12, 18, 19, 34, 35, 36, 37, 39, 41, 45, 47, 48, 49, 52, 53, being inconsistent with the decision, are reversed. Order and order as resettled, denying defendants’ motion to resettle such findings, affirmed, without costs. The court had no power to amend findings after the entry of judgment. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ. [133 Misc. 165.1